              Case 5:16-cr-00519-LHK Document 364 Filed 08/02/21 Page 1 of 6



 1   GEOFFREY HANSEN
     Acting Federal Public Defender
 2   Northern District of California
     SEVERA KEITH
 3   GRAHAM ARCHER
     Assistant Federal Public Defenders
 4   8th Floor - Suite 820
 5   55 South Market Street
     San Jose, CA 95113
 6   Telephone: (408) 291-7753
     Facsimile: (408) 291-7399
 7   Email:        Severa_Keith@fd.org

 8
     Counsel for Defendant Wolfenbarger
 9

10
                                     IN THE UNITED STATES DISTRICT COURT
11
                                FOR THE NORTHERN DISTRICT OF CALIFORNIA
12
                                                 SAN JOSE DIVISION
13

14
       UNITED STATES OF AMERICA,                          Case No.: CR 16-519 LHK
15
                        Plaintiff,                        DEFENDANT’S OBJECTIONS TO
16                                                        GOVERNMENT’S PROPOSED FINAL
               v.                                         INSTRUCTIONS RE: COUNTS 1 AND 2
17
       JOHN WOLFENBARGER,                                 Court:          Hon. Lucy H. Koh
18
                        Defendant.                        Hearing Date:   TBA
19

20

21

22

23

24

25

26

27

28

     DEF. OBJ. RE GOV’T INSTR. RE: COUNT 1 & 2
     WOLFENBARGER, CR 16-519 LHK
              Case 5:16-cr-00519-LHK Document 364 Filed 08/02/21 Page 2 of 6



 1          Mr. Wolfenbarger respectfully objects to the government’s proposed final instructions for
 2   Count 1 (charging a violation of 18 U.S.C. § 2251(a) and (e)), and Count 2 (charging a violation of
 3   18 U.S.C. § 2422(b)). 1
 4          Mr. Wolfenbarger has a Sixth Amendment right to be tried only on the charges returned by the
 5   grand jury. Stirone v. United States, 361 U.S. 212 (1960). Mr. Wolfenbarger also has a statutory and
 6   Fifth Amendment due process right to be tried on the basis of the statutory elements selected by
 7   Congress. United States v. Gaudin, 515 U.S. 506, 509-10 (1995). The defense contends that the
 8   government’s proposed instructions impermissibly deviate from the superseding indictment and
 9   applicable statutes.
10          Additionally, depictions of adults engaged in nonobscene, sexually explicit conduct are
11   protected by the First Amendment. United States v. X-Citement Video, Inc., 513 U.S. 64 (1994). The
12   defense contends that in light of First Amendment constraints, and because this prosecution involves
13   the “live visual depiction” provision of 18 U.S.C. § 2251(a), the government should be required to
14   prove that the live depiction involved a minor.
15          First, as to Count 2, the government has failed to properly allege the elements of § 2422(b),
16   because the government’s proposed instruction does not set forth the elements of the predicate
17   offense, which the government describes as “production of child pornography.” Dkt. 338 at 25:10.
18   Recently, in United States v. Lopez, __ F.4th __, 2021 WL 2795426, *13 (9th Cir. July 6, 2021),
19   considered a similar issue. There, the defendant was charged with attempting to entice a minor to
20   engage in sexual activity that would have violated the laws of Guam. Id. *17. A divided panel of the
21   Ninth Circuit concluded that while § 2422(b) does not necessarily require the indictment and proof of
22   a specific predicate offense, the district court erred by failing to instruct the jury regarding the
23   relevant criminal law of Guam, because “the average juror may not know the boundaries of Guam’s
24   criminal law with respect to sexual conduct.” Id. As Lopez explained:
25
            To be clear, the burden was on the district court, not the Government, to instruct the jury on the
26

27
     1
       The defense has submitted substitute proposed instructions for Counts 1 and 2 after determining that
28   his previous proposed instructions for those counts pertained to the original indictment in this case,
     rather than the superseding indictment.
     DEF. OBJ. RE GOV’T INSTR. RE: COUNT 1 & 2
     WOLFENBARGER, CR 16-519– LHK
                                                          1
              Case 5:16-cr-00519-LHK Document 364 Filed 08/02/21 Page 3 of 6



 1          requirements of applicable federal, state, and territorial laws. . . . Once the Government
            adduced evidence that Lopez proposed sexual conduct to a minor, the jury was required to
 2          determine whether the sexual conduct was considered criminal in Guam or another territorial
 3          jurisdiction. Prior to jury deliberations, it was incumbent upon the district court to ensure the
            jury possessed the requisite background knowledge to evaluate the sufficiency of the
 4          Government's evidence against applicable criminal laws. The failure to do so was error.

 5   Id. at *17.

 6          Here, the predicate offense found by the grand jury for Count 2 is “Attempted Production of

 7   Child Pornography in violation of 18 U.S.C. § 2251(a) and (e), as charged in Count One,” which the

 8   government has now amended in its instructions as “production of child pornography,” with no

 9   citation to state or federal law. The Court must first decide which predicate offense is applicable

10   here, as argued below, and should then instruct the jury on the elements for that predicate offense,

11   because as in Lopez, the average juror may not know the elements of the particular child pornography

12   offense that the government has in mind. Lopez, 2021 WL 2795426, *17. 2 For example, California’s

13   child pornography statutes do not incorporate the same definition of “sexually explicit conduct” that

14   is required under the federal definition. United States v. Reinhart, 893 F.3d 606, 617-18 (9th Cir.

15   2018). Accordingly, Count 2 should incorporate the elements of the relevant predicate offense.

16          Second, again as to Count 2, the defense objects to language inserted by the government

17   regarding proof of the predicate offense, which now states, “[t]he government is not required to

18   specifically prove the underlying illegal sexual activity for which any person could be charged with

19   an offense.” Dkt. 338 at 25:24-25. Applying Lopez, although the divided panel found that the

20   government is not necessarily required to plead and prove a specific predicate offense, the

21   government should be required to prove the predicate offense here. Lopez, 2021 WL 2795426, *17-

22   18 (noting that jury was required to evaluate sufficiency of government’s proof of predicate offense

23
     2
       Mr. Wolfenbarger continues to contend that the government’s charging theory for Count 2 relies on
24   an impermissible “attempt to induce to attempt” formulation, and the defense preserves that argument
     for further review. Dkt. 281; Dkt. 313. Both the majority and the dissent in Lopez appear to
25   recognize that such a double inchoate formulation would raise serious concerns. See Lopez, 2021
     WL 2795426, 12 n.9 (disagreeing with dissent’s view that majority was relying on theory of “attempt
26   to entice to attempt”); id. at *19 (Bennett, J., dissenting) (“I harbor serious doubts about whether such
     a crime (attempting to entice to attempt) could even exist”); compare United States v. Jayavarman,
27   871 F.3d 1050, 1056 (9th Cir. 2017) (accepting government’s concession that 18 U.S.C. §§ 2423(b)
     and (e) did not encompass theory of “attempting to aid and abet” because “[t]he substantive statute
28   does not contain an aiding and abetting provision, and the general aiding and abetting statute does not
     contain an attempt provision”).
     DEF. OBJ. RE GOV’T INSTR. RE: COUNT 1 & 2
     WOLFENBARGER, CR 16-519– LHK
                                                          2
              Case 5:16-cr-00519-LHK Document 364 Filed 08/02/21 Page 4 of 6



 1   in light of applicable law regarding predicate offense); id. at *15 (reviewing trial record in light of
 2   sufficiency challenge and concluding that “there is no question that the Government proved at trial
 3   the same criminal behavior alleged in the indictment”). In order for the Court to properly assess the
 4   sufficiency of the government’s proof in this case, it will be necessary for the Court to compare the
 5   government’s proof to the elements of the predicate offense.
 6          Third, Mr. Wolfenbarger contends that the government has constructively amended the
 7   predicate offense component of Count 2 of the superseding indictment by omitting the attempt theory
 8   on which the grand jury relied. In its proposed instruction for Count 2, the government describes the
 9   predicate offense as “production of child pornography.” Dkt. 338 at 25:10. The defense
10   acknowledges that in Lopez, over a dissent by Judge Bennett, the majority reviewed the trial record
11   and found that reversal was not required where the indictment had alleged a completed offense as the
12   predicate, but at trial, the government proved an attempt offense as the predicate. Lopez, 2021 WL
13   2795426, *13. Here, Lopez appears distinguishable, because a completed offense can include an
14   attempt, but the converse is not true, as Mr. Wolfenbarger has previously argued. Dkt. 306 at 6-7.
15   To the extent that the Court may read Lopez more generally to allow the government to proceed on a
16   crime not charged in the superseding indictment, the defense presents this issue to preserve it for
17   further review, because the Lopez majority relied on its conclusion that the government was not
18   required to allege the predicate offense for the 2422(b) offense in the indictment, while
19   acknowledging a circuit split on this issue. Id. at 11 n.7. The dissent did not reach this issue, while
20   noting that “[t]he statute need not require that a predicate offense be listed in order for the
21   government to be held to what is actually charged by the grand jury.” Id. at 26 n.22 (Bennett, J.,
22   dissenting); id. at 24 & n.19 (noting that “perhaps” the government is not required to specify a
23   predicate offense in the indictment, “[b]ut after the grand jury has returned an indictment listing a
24   predicate offense or offenses; absent a superseding indictment, the government is bound by the
25   indictment the grand jury returned”). Here, the superseding indictment charged an attempt crime as
26   the predicate, and not a completed offense, and Mr. Wolfenbarger respectfully submits that that he is
27   entitled to be tried on the elements of the crime returned by the grand jury. Stirone, 361 U.S. at 218-
28   19 (“The right to have the grand jury make the charge on its own judgment is a substantial right

     DEF. OBJ. RE GOV’T INSTR. RE: COUNT 1 & 2
     WOLFENBARGER, CR 16-519– LHK
                                                          3
              Case 5:16-cr-00519-LHK Document 364 Filed 08/02/21 Page 5 of 6



 1   which cannot be taken away with or without court amendment.”).
 2          Fourth, the defense contends that the government is required to prove that the individual
 3   alleged to be a victim in Counts 1 and 2 was, in fact, a minor, and contends that United States v.
 4   Jayavarman, 871 F.3d 1050, 1058-59 (9th Cir. 2017), is distinguishable. The government’s proposed
 5   instructions for Counts 1 and 2 instead state that the defendant’s belief in the individual’s minority is
 6   sufficient. Dkt. 338 at 25-26.
 7          As alleged in the superseding indictment and as set forth in § 2251(a), Count 1 requires the
 8   government to prove that Mr. Wolfenbarger “did knowingly attempt and conspire to employ, use . . .
 9   any minor to engage in sexually explicit conduct for the purpose of transmitting any live visual
10   depiction of such conduct.” Dkt. 268; § 2251(a) (“any minor”). With respect to Count 2, the
11   superseding indictment alleged that Mr. Wolfenbarger violated the statute by knowingly attempting
12   to induce “an individual who has not attained the age of 18 years to engage in . . . Attempted
13   Production of Child Pornography, in violation of 18 U.S.C. § 2251(a) and (e), as charged in Count
14   One.” Dkt. 268. The government’s own proposed instruction submitted last year required the
15   government to prove that the alleged victim was a minor. Dkt. 243 at 37-38 (defendant attempted to
16   employ “any minor,” and “[m]inor means a person under the age of 18 years old”). The defense
17   contends that the government’s new approach constructively amends the indictment and conflicts
18   with the statute.
19          The Ninth Circuit in Jayavarman concluded that the defendant was properly convicted of
20   attempting to violate 18 U.S.C. §§ 2251(c) and (e), where the government argued that the defendant
21   believed the individual in the visual depiction was a minor. That case, however, involved distinct
22   facts, in which the defendant personally engaged in sexual relations with an alleged minor in a
23   foreign country, filmed their sexual activities, and brought the recordings back into the United States.
24   Jayavarman, 871 F.3d at 1058. At trial, the parties presented conflicting evidence regarding whether
25   the individual was actually an adult, and the defendant was convicted of attempted production and
26   transportation of a visual depiction of child pornography, in violation of 18 U.S.C. §§ 2251(c) and
27   (e). Relying on the sting operation context in United States v. Meek, 366 F.3d 705 (9th Cir. 2004),
28   the Ninth Circuit in Jayavarman held that the defendant could be convicted under an attempt theory

     DEF. OBJ. RE GOV’T INSTR. RE: COUNT 1 & 2
     WOLFENBARGER, CR 16-519– LHK
                                                         4
               Case 5:16-cr-00519-LHK Document 364 Filed 08/02/21 Page 6 of 6



 1   if the government proved that the defendant believed the individual was a minor. 871 F.3d at 1058-
 2   59. In support, the Ninth Circuit cited United States v. X-Citement Video, Inc., 513 U.S. 64, 72 n.2,
 3   n.5 (1994), in which the Supreme Court noted that in the context of production of child pornography,
 4   the perpetrator “confronts the underage victim personally,” and can more easily ascertain the age of
 5   performers. In that context, the Supreme Court found that “First Amendment constraints” did not
 6   warrant imposition of a scienter requirement as to the individual’s age. Id. at 72.
 7          Jayavarman did not involve the portion of § 2251(a) at issue here, which instead requires intent
 8   to “transmit[] a live visual depiction.” 18 U.S.C. § 2251(a). 3 The government does not contend that
 9   the defendant in this case “personally confront[ed] the victim,” as occurred in Jayavarman. 871 F.3d
10   at 1058. Instead, the government contends that the crime occurred solely through online
11   communications. Accordingly, because the First Amendment protects “nonobsence, sexually explicit
12   materials involving persons over the age of 17,” X-Citement Video, 513 U.S. at 73, and because the
13   facts of Jayavarman are distinguishable, the defense respectfully submits that the Court should not
14   extend Jayavarman to the “live visual depiction” subsection of § 2251(a), and should require the
15   government to prove that the individuals involved in the live visual depictions were, in fact, minors.
16

17    Dated:       August 2, 2021                           Respectfully submitted,

18                                                          GEOFFREY HANSEN
                                                            Acting Federal Public Defender
19                                                          Northern District of California
20                                                                    /S
                                                            SEVERA KEITH
21
                                                            Assistant Federal Public Defender
22

23

24

25

26

27   3
      Jayavarman also cited United States v. U.S. Dist. Court (“Kantor”), 858 F.2d 534, 538 (9th Cir.
     1988), but in that case, the Ninth Circuit had construed an earlier version of § 2251(a) which did not
28   contain the “live visual depiction” component that is at issue here. That language was added to
     § 2251(a) in 2008. Pub. L. 110-401, Title III, § 301, 302.
     DEF. OBJ. RE GOV’T INSTR. RE: COUNT 1 & 2
     WOLFENBARGER, CR 16-519– LHK
                                                        5
